EXHIBIT 10.3

 

NSU RESOURCES INC

 

MINUTES of a Meeting of the Board of Directors of NSU Resources Inc., (the
“Company”) held via Teleconference, on the 19th of April 2013 at 13:30 Standard
Eastern Time with Dr Williams in Montreal, Canada and Dr Duchesne in Ottawa
Canada.

 

Present: Dr Robert Williams, Dr. Luc C Duchesne, via teleconference.
Constituting a quorum of the members of the Board of Directors.

 

The Directors waived notice of the Meeting: The Meeting was called to discuss
the sale of mineral rights from Byers Brook and Shatter Lake claims owned by NSU
Resources in Colchester County of Nova Scotia to Great Rock Development
Corporation for 2,000,000 common shares of Great Rock Development Corporation
plus one dollar and smelter royalties “The Transaction.”

 

BE IT RESOLVED THAT NSU approves the transaction with Great Rock Development
Corporation

 

There being no further business to discuss, the meeting was terminated.

 

Abstains from voting             

Luc C Duchesne

Director

 





Date: April 29th, 2013 By /s/ Robert Williams     Name: Robert Williams
Title: Director

 